Order unanimously affirmed without costs. Memorandum: Family Court properly determined that respondent permanently neglected his children and transferred the care and custody of the children to petitioner. Respondent’s children, all of whom are diagnosed with emotional disorders and require various degrees of high level care, were placed in foster care in 1991 and then again in 1992. Respondent was incarcerated at that time but, upon his release in March 1996, respondent began to work with petitioner to enable the children to return to him. Contrary to the contention of respondent, petitioner proved by clear and convincing evidence that he failed to plan for the future of his children despite petitioner’s diligent efforts to encourage and strengthen the parental relationship (see, Social Services Law § 384-b [7] [a]). We agree with the court’s conclusion that, al*902though respondent was sincere in his desire to be reunited with the children, during the two-year period since his release from prison he made little if any progress to effect their return. Respondent failed to address his alcohol and drug dependencies by refusing the recommended treatment and he failed to address his mental health problems by refusing to take prescribed medications (see, Matter of Tiffany D., 217 AD2d 968, 969, lv denied 87 NY2d 804; see also, Matter of Bonnie D., 217 AD2d 957, 958). Good faith on the part of respondent is not sufficient to warrant a determination that he adequately planned for the future of his children (see, Matter of Star Leslie W., 63 NY2d 136, 142-143). (Appeal from Order of Onondaga County Family Court, Rossi, J. — Terminate Parental Rights.) Present — Pigott, Jr., P. J., Green, Hurlbutt, Scudder and Kehoe, JJ.